DETAILED ACTION
Response to Arguments
The arguments submitted on 2/10/2021 have been fully considered.  

First, Applicant argues that the interpretation under 35 U.S.C. 112(f) should be withdrawn in response to Applicant’s amendments.  Examiner agrees.

Second, Applicant argues that claim 1 is allowable, because the prior art does not disclose highlighting a position relevant to the character information.  Examiner respectfully disagrees.  
Geller discloses specify a position relevant to the character information in the relevant medical image (see Geller para. 0023, 0052, 0056-0061, 0067, where viewing coordinates and an initial zoom for a relevant anatomical structure are determined); and display the specified relevant medical image and the character information on a display (see Geller Figs. 1, 2, and 6A, and paras. 0119, 0120, and 0160, where the semantic attribute and retrieved image are displayed).
Chen discloses highlight a position relevant to the character information in the relevant medical image (see Chen Figs. 17, 17A, 18, and 18A, and paras. 0141 and 0143, where an anatomical structure of interest is highlighted in the image).
Essentially, the Geller reference discloses the specifying of the position relevant to the character information, and the Chen reference renders obvious the highlighting of that position. 
(see Geller Fig. 6B and paras. 0162-0164, where relevant text is highlighted).

Third, Applicant argues that the new claims 2, 11, and 12 are allowable.  Examiner respectfully disagrees.  
Regarding claim 2, Geller discloses wherein the processor is configured to: extract a region of at least one structure included in each of the medical images; analyze the extracted region of the structure to acquire an analysis result in the medical image; and acquire the image character information by expressing the acquired analysis result in text (see Geller para. 0023, 0052, 0056-0061, 0067, where the searchable attribute is determined based on a segmentation of the anatomical structures in the images in the database).
Takata discloses analyze the extracted region of the structure to acquire an analysis result on a disease included in the medical image; and acquire the image character information by expressing the acquired analysis result in text (see Takata para. 0050, where an image is interpreted through a report in which a “disease name” is extracted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image disease interpretation technique of Takata on the segmented image regions of 
Regarding claim 11, Geller discloses wherein the processor is further configured to: acquire an interpretation report relevant to the medical image group including a plurality of medical images; and acquire the character information by analyzing a character string included in the interpretation report (see Geller paras. 0004 and 0031-0037, where relevant semantic terms are detected in a report relevant to the plurality of images).
Regarding claim 12, Geller discloses wherein the processor is further configured to: specify image character information corresponding to each of the plurality of medical images (see Geller paras. 0121-0125, where a searchable attribute – such as “optical nerve” – is determined for the images in the medical image database); and specify at least one relevant medical image, from which image character information is obtained (see Geller Figs. 1, 2, and 6A, and paras. 0119-0128 and 0160, where a display displays medical image 310 whose searchable attribute matches the entered or selected semantic attribute).
Pope discloses calculate a score indicating a degree of matching between the image character information and the character information; and specify image character information having a score which is equal to or greater than a threshold is obtained (see Pope col. 20, ll. 57 through col. 21, ll. 5, where “. . . two strings may match and/or a binary score indicative of matching may be determined for two strings if a threshold percentage of characters in the strings match and/or that a threshold number of characters at each position of the strings match . . .”).
(see Geller para. 0127, where “[m]atching may be implemented, for example, using string matching . . .”) and it is predictable that Pope’s thresholds would improve the matching by including this parameter that the user can optimize for their particular system.

Claim Interpretation
The claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller et al., US 2012/0066241 A1 (hereinafter referred to as “Geller”) in view of Chen et al., US 2006/0100502 A1 (hereinafter referred to as “Chen”).

Regarding claim 1, Geller discloses a medical image specifying apparatus, comprising at least one processor (see Geller Figs. 1 and 2, and paras. 0020, 0086, 0212-0214, where a computer processor is programmed to receive user input and retrieve images), wherein the processor is configured to: 
acquire character information relevant to a medical image group including a plurality of medical images (see Geller Figs. 1, 2, and 6A, and paras. 0018-0022, 0048-0050, 0119, 0120, 0160, where the user enters or selects an anatomical semantic through user selection 380, which is relevant to the medical image database 410, because it is used to search that database); 
convert each of the plurality of medical images into image character information corresponding to each medical image (see Geller paras. 0121-0125, where a searchable attribute – such as “optical nerve” – is determined for the images in the medical image database); and 
specify at least one relevant medical image, which is relevant to the character information, from the plurality of medical images by comparing the character information with the image character information corresponding to each of the plurality of medical images (see Geller Figs. 1, 2, and 6A, and paras. 0119-0128 and 0160, where a display displays medical image 310 whose searchable attribute matches the entered or selected semantic attribute);
(see Geller para. 0023, 0052, 0056-0061, 0067, where viewing coordinates and an initial zoom for a relevant anatomical structure are determined); and
display the specified relevant medical image and the character information on a display (see Geller Figs. 1, 2, and 6A, and paras. 0119, 0120, and 0160, where the semantic attribute and retrieved image are displayed).
Geller does not explicitly disclose highlight a position relevant to the character information in the relevant medical image.
However, Chen discloses highlight a position relevant to the character information in the relevant medical image (see Chen Figs. 17, 17A, 18, and 18A, and paras. 0141 and 0143, where an anatomical structure of interest is highlighted in the image).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the highlighting technique of Chen to highlight the anatomical regions of interest in Geller’s images, because it is predictable that doing so would more clearly identify (and draw the user’s attention to) the relevant portions of the image.  Furthermore, Geller discloses the usefulness of highlighting text; therefore, it predictably follows that the highlighting of image regions of interest would also be useful to the physician and patient (see Geller Fig. 6B and paras. 0162-0164, where relevant text is highlighted).

Claims 9 and 10 are rejected under the same analysis as claim 1 above.

claim 11, Geller discloses wherein the processor is further configured to: acquire an interpretation report relevant to the medical image group including a plurality of medical images; and acquire the character information by analyzing a character string included in the interpretation report (see Geller paras. 0004 and 0031-0037, where relevant semantic terms are detected in a report relevant to the plurality of images).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Chen as applied to claim 1 above, and in further view of Takata et al., US 2014/0089000 A1 (hereinafter referred to as “Takata”).

Regarding claim 2, Geller discloses wherein the processor is configured to: extract a region of at least one structure included in each of the medical images; analyze the extracted region of the structure to acquire an analysis result in the medical image; and acquire the image character information by expressing the acquired analysis result in text (see Geller para. 0023, 0052, 0056-0061, 0067, where the searchable attribute is determined based on a segmentation of the anatomical structures in the images in the database).
Geller does not explicitly disclose acquire an analysis result on a disease included in the medical image.
However, Takata discloses analyze the extracted region of the structure to acquire an analysis result on a disease included in the medical image; and acquire the image character information by expressing the acquired analysis result in text (see Takata para. 0050, where an image is interpreted through a report in which a “disease name” is extracted).
.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Chen as applied to claim 2 above, and in further view of Jain et al., US 2006/0041564 A1 (hereinafter referred to as “Jain”).

Regarding claim 3, Geller does not explicitly disclose wherein the features of the region of the structure include at least one of a position of a lesion included in the structure, a type of the lesion, or a size of the lesion.
However, Jain discloses wherein the features of the region of the structure include at least one of a position of a lesion included in the structure, a type of the lesion, or a size of the lesion (see Jain Figs. 4 and 13, and paras. 0036 and 0054, where at least a location and area of a lesion are determined).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the lesion segmentation model of Jain to the anatomical model of Geller, as modified by Chen, because it is predictable that lesion information would be useful to the physician and patient as a potential disease indicator.  Furthermore, Jain states “. . . it would be desirable to query an (see Jain para. 0006).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Chen as applied to claim 1 above, and in further view of Nakano et al., US 2013/0051646 A1 (hereinafter referred to as “Nakano”).

Regarding claim 8, Geller discloses wherein the medical image is a tomographic image (see Geller para. 0095, where the images may be acquired by Computed Tomography (CT))
Geller does not explicitly disclose wherein the medical image group is a three-dimensional image including a plurality of the tomographic images.
However, Nakano discloses wherein the medical image group is a three-dimensional image including a plurality of the tomographic images (see Nakano Fig. 14, and para. 0122, where the image group searched is a three-dimensional image comprising cross-sectional images in axial tomography).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the images of Geller – as modified by Chen – with the tomographic image slices of Nakano, because it is predictable that Geller’s searching technique of both sets of images would be useful to finding the regions of interest in both sets of images.  Furthermore, Geller teaches and suggests performing the searching technique on tomographic images (see Geller para. 0095, where the images may be acquired by Computed Tomography (CT)), and Nakano’s three-dimensional image is a set of tomographic images (see Nakano Fig. 14, and para. 0122, where the image group searched is a three-dimensional image comprising cross-sectional images in axial tomography).  Accordingly, it is merely a predictable simple substitution of image sets.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Chen as applied to claim 1 above, and in further view of Pope et al., US 10,762,511 B1 (hereinafter referred to as “Pope”).

Regarding claim 12, Geller discloses wherein the processor is further configured to: specify image character information corresponding to each of the plurality of medical images (see Geller paras. 0121-0125, where a searchable attribute – such as “optical nerve” – is determined for the images in the medical image database); and specify at least one relevant medical image, from which image character information is obtained (see Geller Figs. 1, 2, and 6A, and paras. 0119-0128 and 0160, where a display displays medical image 310 whose searchable attribute matches the entered or selected semantic attribute).
Geller does not explicitly disclose calculate a score indicating a degree of matching between the image character information and the character information; and specify image character information having a score which is equal to or greater than a threshold is obtained.
However, Pope discloses calculate a score indicating a degree of matching between the image character information and the character information; and specify image character information having a score which is equal to or greater than a threshold is obtained (see Pope col. 20, ll. 57 through col. 21, ll. 5, where “. . . two strings may match and/or a binary score indicative of matching may be determined for two strings if a threshold percentage of characters in the strings match and/or that a threshold number of characters at each position of the strings match . . .”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the string matching of Pope to the character information Geller, as modified by Chen, because Geller teaches and suggest “string matching” (see Geller para. 0127, where “[m]atching may be implemented, for example, using string matching . . .”) and it is predictable that Pope’s thresholds would improve the matching by including this parameter that the user can optimize for their particular system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663